Roberts, J.
—There is no error in the charge of the court. The statement of facts shows a conflict in the evidence upon the main point at issue, to wit, the execution of the indorsement of the note, which was denied under oath. The facts in proof upon that point seem to preponderate against the verdict, supposing equal credit due to all the witnesses. Still, there is no deficiency in the evidence on the side of the verdict. The jury might have *377found cither way, and there would have heen evidence sufficient to sustain their verdict. Under the facts thus presented, we do not feel warranted in interrupting the verdict.
It is contended that the judgment should be reversed, because the court below overruled the motion for a new trial, and assigned as the reason for it; “ that the defendant’s demurrer and special exceptions to the petition ought to have been sustained.” This reason is entirely irrelevant to the motion, and it is hardly to be supposed that the district judge would have acted on that alone, had he believed it to have been proper to grant a new trial. Had he believed that the new trial should have been granted, it would surely have occurred to him, as the proper course, to set aside the verdict, and then, if the petition were not amended so as to make it good, dismiss the cause by sustaining the exceptions to the petition.
But, suppose the reason assigned were the only one upon which the court acted; it simply amounts to the fact, that the grounds set forth in the motion for a new trial were not considered by the court when it was being acted on. The only effect which that could have would be, to remove the presumption in favor of a verdict arising from its being sustained by the court upon a motion for a new trial. The action of the court in overruling the motion would none the less be the judgment of the court upon the motion. A court declares its determination upon a question properly submitted through its recorded judgment, and not through the reasons, either relevant or irrelevant, that may be assigned for such judgment. Such judgment only is a proper subject of revision in this court.
The judgment is therefore ■
Affirmed.